Citation Nr: 0704921	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military duty from July 1965 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The case is ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations.  



CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent evaluations for the veteran's service-connected 
bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

In August 2003, the veteran was granted service connection 
for tinnitus with a 10 percent evaluation effective from May 
2003.  In April 2005, he requested separate 10 percent 
evaluations for bilateral tinnitus.  There is no claim that 
tinnitus has increased in severity.  The issue in this appeal 
is essentially a question of law and not one of fact.  The 
Board finds that VA is not required to provide VCAA 
assistance respecting this claim because there is no 
reasonable possibility that assistance would aid in 
substantiating the claim.  38 U.S.C.A. §5103A(a)(2).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that the currently assigned 
10 percent evaluation for the veteran's bilateral tinnitus is 
the maximum schedular evaluation authorized, and made 
effective to the date of claim, so any error in failure to 
provide VCAA notice with respect to effective dates in this 
appeal must be harmless.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus, where it was 
perceived as affecting both ears.  

However, as the RO notified you in the June 2005 Statement of 
the Case, the Court's ruling in Smith only applied to claims 
which were not final, and which were filed prior to the 
change in Diagnostic Code 6260 in June 2003.  Your initial 
claim was final, and you only requested separate 10 percent 
evaluations in April 2005, so the ruling in Smith could not 
operate to your benefit.  Even if your original claim had 
still been pending, separate 10 percent evaluations could not 
now be allowed in light of subsequent litigation.  

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Circuit).  In June 2006, the 
Circuit reversed the Court's decision in Smith, and affirmed 
VA's longstanding interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent evaluation for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  In reliance on 
US Supreme Court precedent, the Circuit explained that an 
Agency's interpretation of it's own regulations was entitled 
to substantial deference by the courts, so long as that 
interpretation was not plainly erroneous or inconsistent with 
other regulations.  Id., at 1349-1350.  In the absence of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulatory scheme, the Circuit concluded that the 
Court erred in not deferring to VA's interpretation.  

Accordingly, the Board concludes that the version of 
Diagnostic Code 6260, in effect prior to June 2003, precludes 
an evaluation in excess of the already established single 
10 percent evaluation for the veteran's bilateral tinnitus.  
The veteran's service-connected tinnitus has been assigned 
the maximum schedular evaluation available for tinnitus under 
both the old and new versions of the regulation.  The 
veteran's claim for separate 10 percent evaluations for each 
ear for tinnitus is denied under both the old and new 
versions of the governing regulation.  The disposition of 
this claim is based upon law and not fact.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


